Title: To Thomas Jefferson from Peter Freneau, 2 December 1800
From: Freneau, Peter
To: Jefferson, Thomas



Sir
Columbia So Carolina Decr 2d. 1800.

I do myself the honor of informing you that at one oClock this day the election for Electors for President and Vice President of the United States was terminated by the Legislature now sitting in this Place. the result is as follows.


Republican

Federal



John Hunter
87
William Washington
69


Paul Hamilton
87
John Ward
69


Robert Anderson
85
Thomas Roper
67


Theodore Gaillard
85
James Postell
66


Arthur Simkins
84
John Blasingame
66


Wade Hampton
82
John McPherson
66


Andrew Love
82
William Falconer
64


Joseph Blyth
82
Henry Dana Ward
63.


The Vote tomorrow I understand will be Thomas Jefferson 8. Aaron Burr 7. Geo Clinton 1. you will easily discover why the one Vote is  varied.—I take the liberty of giving you this information because Mr C. Pinckney is not on the spot, he is at his plantation about five miles distant and will not be in time for the Post of this day. I know that it is his most earnest wish to give you the earliest information of the result of all our labors.
with the most Sincere respect I have the honor to be, Sir, Your Most obedient & Very Huml Servant,

Peter Freneau

